Citation Nr: 0422107	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued a noncompensable evaluation 
for rheumatic fever.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in April 2003.  A 
transcript of this hearing has been associated with the 
claims file.  

At the hearing, the veteran indicated an interest in filing a 
claim for service connection for a heart murmur, secondary to 
rheumatic fever.  This matter is referred to the AOJ.


REMAND

A thorough review of the record indicates that the veteran 
has not been issued a VCAA letter pertaining to his claim for 
a compensable evaluation for rheumatic fever.  Accordingly, 
in light of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003), this case is hereby 
REMANDED for the following:

Issue a VCAA letter to the veteran.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




